      Case 4:20-cv-01738 Document 1 Filed on 05/18/20 in TXSD Page 1 of 20



             IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

 SURESHOT GOLF VENTURES,                      §
 INC.,                                        §   CIVIL ACTION NO. 20–1738
                                              §
Plaintiff,                                    §
                                              §
 v.                                           §
                                              §
 TOPGOLF INTERNATIONAL, INC.,                 §
                                              §   JURY DEMANDED
Defendant.                                    §

                     PLAINTIFF’S ORIGINAL COMPLAINT
                             __________________

       Plaintiff SureShot Golf Ventures, Inc. (“SureShot”) respectfully files this action

for treble damages under the antitrust laws of the United States against Defendant

Topgolf International, Inc. d/b/a Topgolf Entertainment Group (“Topgolf”).

                            I.    PROCEDURAL HISTORY

       1.     Plaintiff SureShot filed a Complaint alleging antitrust violations in this

District on January 17, 2017 (hereinafter, SureShot I). The District Court dismissed

the action with prejudice on the pleadings. SureShot appealed to the Fifth Circuit

Court of Appeals. On October 9, 2018, the Fifth Circuit affirmed the District Court’s

dismissal, but modified the order to reflect dismissal without prejudice. The Fifth

Circuit affirmed “[b]ecause the case is not ripe,” and thus did not “analyze whether

SureShot alleged a cognizable antitrust injury as required for antitrust standing.”

SureShot Golf Ventures v. Topgolf Int’l, Inc., 754 Fed. Appx. 235, 241 n.3 (5th Cir.

2018). The Fifth Circuit’s opinion concluded that the Complaint in SureShot I was


Plaintiff’s Original Complaint—Page 1 of 20
SureShot v. Topgolf
     Case 4:20-cv-01738 Document 1 Filed on 05/18/20 in TXSD Page 2 of 20



“ambiguous about the nature and immediacy of SureShot’s injury, and the remainder

of its complaint reads in hypotheticals and future threatened injury.” Id at 240.

       2.     As alleged below, additional facts establish that SureShot’s antitrust

complaint is not only ripe, but once again satisfies the elements for antitrust standing

and injury, as the “feared actions” that result from anti-competitive conducts are

reflected in both market realities and Topgolf’s near complete domination of the golf

entertainment market. Id. at 241.


                                II.   INTRODUCTION

       3.     The antitrust laws forbid a monopolist from foreclosing competition by

vertical integration that makes rival entry or growth more costly, riskier, and less

likely. For example, a firm who otherwise acquired its monopoly by lawful means may

not, with the intent to foreclose entry of a new rival, acquire essential technology or

patents and then effectively make its use by rivals economically infeasible.

       4.     These harms are not theoretical. The Draft Vertical Merger Guidelines

by the Department of Justice and Federal Trade Commission, issued in January

2020, identify the harms, such as those suffered by Plaintiff SureShot, as inimical to

maintaining competitive markets for the benefits of consumers and market

participants at various levels.1 Indeed, “Example 5” of the Draft Vertical Merger

Guidelines largely mirrors the allegations in this case. Importantly, the Guidelines

observe that, as applied to the facts of this case, the analysis should focus on whether



1      See https://www.ftc.gov/news-events/press-releases/2020/01/ftc-doj-announce-draft-
       vertical-merger-guidelines-public-comment.
Plaintiff’s Original Complaint—Page 2 of 20
SureShot v. Topgolf
     Case 4:20-cv-01738 Document 1 Filed on 05/18/20 in TXSD Page 3 of 20



following Topgolf’s (the dominant company) purchase of Protracer (the supplier of a

key ingredient or product), the “merged firm may find it profitable to refuse to supply

the ingredient to any rivals or potential rivals if doing so would deter SureShot (the

company considering entering the relevant market) from entering, or prevent it from

financing entry ….” Topgolf would not have purchased Protracer if it was not

profitable for them both, and the facts here establish that the “likely result was that

competition in the relevant market [was] substantially lessened ….”

      5.     Not unexpectedly, the Federal Trade Commission investigated Topgolf’s

acquisition of Protracer because of its potential anti-competitive harm to the market

and competitors. Plaintiffs do not at this time know the status of the FTC’s

investigation or conclusions.

      6.     Topgolf is the dominant business in operating golf entertainment

facilities. Other than a handful of other golf entertainment facilities, if that, it is the

dominant golf entertainment business in the United States. These centers combine

“luxury simulator experience and golf ball tracing tech” with video games, hospitality,

and other forms of entertainment, such as video games. Topgolf prides itself as “the

only entertainment center of its kind” and the global leader in sports entertainment.

At or near the time of the filing of SureShot I, Topgolf was operating approximately

28 U.S. locations, and three U.K. locations. As of March 2020, Topgolf venues alone

had increased to “60 locations across the U.S. and internationally.”

      7.     Since SureShot I, Topgolf’s market dominance has only increased, with

the assistance of Callaway Golf Company, one of the leading golf equipment makers


Plaintiff’s Original Complaint—Page 3 of 20
SureShot v. Topgolf
     Case 4:20-cv-01738 Document 1 Filed on 05/18/20 in TXSD Page 4 of 20



in the world. Topgolf Entertainment Group is the umbrella company of the various

Topgolf brands and “is a global sports and entertainment community that connects

nearly 100 million fans in meaningful ways ….” TEG’s “brand expressions includ[e]

Topgolf venues, Lounge by Topgolf, Toptracer, Toptracer Range, Topgolf Swing Suite,

Topgolf Studios, Topgolf Live and World Golf Tour [WGT] by Topgolf.” See

https://press.topgolf.com/about-us.

      8.     From its inception in 2000 until 2016, Topgolf was the only interactive

entertainment, food and beverage golf facility in the United States. Thus, Topgolf

enjoyed the entire market share in the industry and the unfettered power to set

monopoly prices. When Topgolf learned that a new competitor—Plaintiff SureShot—

was to enter the golf entertainment market using a proprietary technology that

Topgolf did not use in its business—technology that would create a more-interactive

and friendly consumer experience—Topgolf undertook intentional, predatory action

to foreclose new competition from emerging SureShot. It did so by purchasing

Protracer, the company that created and owned the unique technology that is at the

heart of this case. Protracer and SureShot had signed a licensing agreement in April

2015. In late May 2016, Topgolf announced its acquisition of Protracer. SureShot

learned then for the first time that its competitor, Topgolf, had purchased Protracer.

      9.     This anticompetitive behavior by a monopolist eliminates or reduces

competition in the high-end golf entertainment market, thereby drastically reducing

or eliminating consumer choice in the market, in violation of the antitrust laws.




Plaintiff’s Original Complaint—Page 4 of 20
SureShot v. Topgolf
     Case 4:20-cv-01738 Document 1 Filed on 05/18/20 in TXSD Page 5 of 20



                                  III.    PARTIES

      10.    Plaintiff SureShot Golf Ventures, Inc. is a Texas corporation. SureShot

was injured in its business by reasons of Defendant’s illegal conduct forbidden by the

antitrust laws.

      11.    Defendant Topgolf International, Inc. is registered as a foreign for-profit

corporation engaging in interstate and international commerce. Summons may be

served on its Texas registered agent, C T Corporation System, 1999 Bryan St., Suite

900, Dallas, Texas 75201-3136, or wherever else it may be found.

                         IV.    JURISDICTION AND VENUE

      12.    This action is brought under Sections 4 and 7 of the Clayton Act, 15

U.S.C. §§ 15, 18, to recover treble damages, costs, and attorney’s fees for the injuries

sustained by Plaintiff SureShot because of Defendant’s violations of the Sherman Act,

15 U.S.C. §§ 1 and 2, and Section 7 of the Clayton act, 15 U.S.C. § 18.

      13.    This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337 and Sections

4 and 7 of the Clayton Act, 15 U.S.C. §§ 15(a), 18.

      14.    Venue is appropriate in this District under Sections 4 and 12 of the

Clayton Act, 15 U.S.C. §§ 15 and 22, and 28 U.S.C. § 1391(b), (c) and (d) because

during the relevant period Defendant resided or transacted business in this District,

a substantial portion of the affected commerce described herein was carried out in

this District, and a substantial part of the events or omissions giving rise to the claims

occurred in this District.




Plaintiff’s Original Complaint—Page 5 of 20
SureShot v. Topgolf
      Case 4:20-cv-01738 Document 1 Filed on 05/18/20 in TXSD Page 6 of 20



                                  V.    The Facts

     A. Topgolf dominates the high-end golf entertainment market.

       15.   Topgolf was founded in 2000 and now is based in Dallas, Texas. It

operates golf entertainment centers in the United States and internationally.

       16.   Topgolf’s game, prior to its acquisition and incorporation of Protracer

into its business, combined a driving range-type environment, where golfers hit golf

balls at outdoor targets, with food and beverage service, golf services, entertainment,

and other amenities. Golfers teed off from a hitting bay onto a landscaped driving

range, with targets ranging in distance. Using Topgolf’s then technology, golfers

learned how far they have hit a shot and how close to the pin and were allocated

points based on distance and accuracy. The end result is a sports-bar-type

entertainment facility merged with golf games.

       17.   Topgolf is expanding quickly, both domestically and internationally.

Since SureShot I was filed, Topgolf has opened dozens of new locations, essentially

doubling in size, if not more, and expanded its brand into new divisions and golf-

related activities, such as driving ranges, golf tours, and golf competitions in

collaboration with other well-known sports brands.

B.     SureShot was poised to enter the market.

       18.   SureShot was formed to compete with Topgolf’s golf entertainment

facilities. SureShot saw the opportunity to take a different approach and create a

unique and potentially better game and entertainment experience. The SureShot

model was going to use high-speed video cameras and software that would track the


Plaintiff’s Original Complaint—Page 6 of 20
SureShot v. Topgolf
     Case 4:20-cv-01738 Document 1 Filed on 05/18/20 in TXSD Page 7 of 20



balls in flight, creating a unique, immersive Three Dimensional (3-D) ball flight and

gaming experience for customers. SureShot’s game experience would be superior to

Topgolf’s, attract customers away from Topgolf, and reduce Topgolf’s market share,

thus reducing or eliminating Topgolf’s ability to set a monopoly price and increasing

competition in the market. Similar to Topgolf, the planned facilities would consist of

a golf-driving-like range, but it would be uniquely designed for the SureShot-designed

games. The SureShot venues also would have a sports bar and meeting rooms for

corporate events.

      19.    SureShot expended significant effort and resources to position SureShot

for success. SureShot engaged design and architecture firms; developed SureShot’s

own technology to work seamlessly with technology owned by a Swedish company

called Protracer; built a prototype center; tested different ideas for ball tracking; built

testing and prototype gaming software; engaged attorneys to create private

placement memorandums and advise on intellectual property; secured funding;

researched to negotiate with technology providers and pinpoint appropriate locations;

and entered contracts for licensing, supplies, facilities, support, and technology.

      C.     SureShot built its model on the Protracer platform.

      20.    The bases of SureShot’s unique game design were the high-speed

cameras and sensors that track the golf ball in flight, which were developed by

Protracer. Founded in 2006, Protracer developed first-of-its-kind cameras combined

with software capable of tracking the flight of multiple golf balls in a camera feed,

adding graphics to make the ball flight visible in near real time on a monitor. This is


Plaintiff’s Original Complaint—Page 7 of 20
SureShot v. Topgolf
     Case 4:20-cv-01738 Document 1 Filed on 05/18/20 in TXSD Page 8 of 20



the technology used by television networks covering professional golf tournaments,

among other sports.

       21.    Protracer’s proprietary hardware and software is, according to Topgolf,

“the only technology on the market that actively tracks all ball flight paths across an

entire field of vision, powering television broadcasts and golf driving ranges.”

Protracer was the only commercially available technology to a startup like SureShot

to compete against Topgolf. By building its own unique technologies on top of the

technical foundation provided by Protracer, SureShot would be able to create a highly

differentiated offering compared to Topgolf. The golf entertainment facilities that

SureShot was going to build to compete with Topgolf each costs in the tens of millions

of dollars to build.

       22.    Upon information and belief, Protracer’s is the only technology on the

market that actively tracks and analyzes every shot hit on a driving range across an

entire field of vision, significantly enhancing a golfer’s practice session or, in the case

of a golf entertainment center, enhancing the entire game experience. Protracer has

also developed a turn-key system for managing and maintaining a complex ball-

tracking system across a large-scale driving range facility, addressing the challenges

of keeping the system calibrated, tracking shots across multiple bays, mapping

tracked shots to physical targets, and determining which shot came from which bay.

Protracer is the only ball-tracking provider that provides such a comprehensive

solution reliably and economically. In other words, Protracer is the only system that




Plaintiff’s Original Complaint—Page 8 of 20
SureShot v. Topgolf
     Case 4:20-cv-01738 Document 1 Filed on 05/18/20 in TXSD Page 9 of 20



has been developed and demonstrated to work effectively across more than 100 bays,

which is the scale of a golf entertainment center.

      23.    In addition to being able to track balls across a wide field sufficient to

meet the needs of a golf entertainment center, Protracer had other unique capabilities

that made it the only viable technology platform for SureShot. For example, other

tracking systems cannot track the ball when it hits the ground and rolls. With the

high-resolution cameras and superior back-end processing available through

Protracer, the ball can be tracked as it rolls, allowing for the design of a game where

the player can be awarded points not only for its accuracy in the air, but also for how

close a ball then rolls towards the target.

      24.    It is this unique technology that SureShot chose as its technology

platform when it built its own unique game software, making the technology vital to

its business model. Indeed, SureShot invested considerable time and money building

its own infrastructure around Protracer. It took SureShot nearly nine months to

qualify the Protracer system for use in its business, with Protracer even making a

number of improvements to ensure the product met SureShot’s specific requirements.

      D.     SureShot contracted with Protracer.

      25.    On April 17, 2015, SureShot and Protracer entered into a Frame

Agreement for the Supply of License, Support and Maintenance of Professional

Services (the “Frame Agreement”), which governs “the sale of Protracer Range

Sensors, license of Protracer Software Products, Professional Services and Support

and Maintenance of Protracer Range Systems in Customer facilities.”


Plaintiff’s Original Complaint—Page 9 of 20
SureShot v. Topgolf
    Case 4:20-cv-01738 Document 1 Filed on 05/18/20 in TXSD Page 10 of 20



      26.    The Initial Term of the Frame Agreement was five years, ending in

2020. The agreement contained one-year renewals following the initial term,

although either party could terminate the agreement by giving advance notice.

SureShot asked Protracer about Topgolf; Protracer stated that it had received no

interest from Topgolf. Protracer further stated that it would not enter into exclusive

dealing contracts with SureShot or others, meaning its essential technology would

not fall into the hands of a single firm who would refuse to share it with competitors.

Importantly, given the barriers to entry without Protracer’s intellectual property,

SureShot inquired about Protracer’s long-term plans; Protracer responded that its

“aim [was] to stay neutral as a tracking provider for GEF [golf entertainment

centers].”

      27.    The Frame Agreement required Protracer to “deliver, install, calibrate

and test the Protracer Range Systems” in up to 500 bays in up to five facilities each

year during the Initial Term, to a maximum commitment of 1600 bays (“Supply

Commitment”).

      28.    In addition, the Frame Agreement required Protracer to provide

Support and Maintenance of the Protracer Range System to SureShot for five years

after acceptance of the System by SureShot, pursuant to a Support and Maintenance

Agreement (“Support and Maintenance Agreement”). The support and maintenance

contemplated by the agreement necessarily provided Protracer access to SureShot’s

facilities, as well as an intimate knowledge of how the facilities are operated, among

other information.


Plaintiff’s Original Complaint—Page 10 of 20
SureShot v. Topgolf
     Case 4:20-cv-01738 Document 1 Filed on 05/18/20 in TXSD Page 11 of 20



       29.    The Support and Maintenance Agreement required Protracer to provide

support of the Protracer Range System, including developer and on-site support.

Specifically, Protracer Service Managers must “visit (i) each new Customer facility

twice a year . . . and (ii) each existing Customer facility once a year” to inspect,

maintain, and calibrate the system. This obligation meant that SureShot was

required to inform Protracer of its plans to open new facilities, as well as providing

access to its existing facilities.

       30.    Both the Frame Agreement and the Support and Maintenance

Agreement contemplated that the parties would have access to the other’s sensitive,

proprietary, and non-public confidential information. Thus, the agreements obligated

the recipient of any such confidential information to protect it from unauthorized

disclosure.

       E.     Topgolf’s anticompetitive conduct forecloses competition.

       31.    Topgolf learned of SureShot’s intentions to enter the market as its direct

competitor. Hearing that a competitor was entering the market with the benefits of

better technology, Topgolf used its position as a monopolist to acquire Protracer, who

had until then, expressed its intention to remain vendor neutral. On May 24, 2016,

Topgolf announced its acquisition of Protracer. Topgolf used its market power to

foreclose SureShot from entering the market by effectively cutting off the supply to

SureShot of the unique, leading-edge Protracer technology upon which the SureShot

model was built and based.




Plaintiff’s Original Complaint—Page 11 of 20
SureShot v. Topgolf
    Case 4:20-cv-01738 Document 1 Filed on 05/18/20 in TXSD Page 12 of 20



      32.       Following its acquisition of Protracer in the summer of 2016, Topgolf

announced that it would license Protracer only to “driving ranges,” not golf

entertainment       centers.   See   https://topgolf.com/uk/company/press-room/press-

releases/2016/topgolf-adding-broadcast-media-technology-with-protracer-

acquisition/.    However, after rebranding Protracer as “Toptracer,” Topgolf has

effectively ended any use of Protracer by outside parties. Topgolf’s range business,

Toptracer Range, is now located within country and golf clubs throughout the country

and internationally. Such business ventures involve Topgolf’s control of the essential

components and licensing of the Protracer (now called Toptracer) technology. Upon

information and belief, no new entertainment venues such as was being developed by

SureShot have been allowed to use Protracer (now Toptracer).

      33.       Other facts and circumstances show Topgolf’s anticompetitive conduct.

For example, SureShot was engaged in informal talks with ClubCorp, “The World

Leader in Private Clubs®,” about potential business opportunities. During those

talks, SureShot shared some of its business plans and potential locations with

ClubCorp. Not long after the informal talks, and despite earlier having shown

interest, ClubCorp’s executives went silent, indicating ClubCorp’s abandonment of

any further talks with SureShot. Later, in June 2017, Topgolf and ClubCorp

announced that they were entering a “strategic alliance … result[ing] in Topgolf

providing new technology and benefits for ClubCorp members, and ClubCorp

providing special offers and experience at ClubCorp clubs.”




Plaintiff’s Original Complaint—Page 12 of 20
SureShot v. Topgolf
    Case 4:20-cv-01738 Document 1 Filed on 05/18/20 in TXSD Page 13 of 20



      34.    Topgolf’s intent to foreclose the market to SureShot and other

competitors is illustrated by its reaction to SureShot’s request for assurances that

Protracer would continue to be made available to SureShot even after the initial 5-

year term (and after SureShot would have spent tens of millions dollars). SureShot’s

owners met with top executives of Topgolf in Houston, Texas. SureShot asked for

those assurances, namely that Topgolf’s acquisition of Protracer would not turn

effectively into a de facto exclusivity arrangement with respect to any direct

competitor of Topgolf; Topgolf refused, with one of its top executives stating, “If I was

in your position, I would look for alternatives.”     SureShot followed up with the

executives about an extension of the 5-year term in light of the enormous capital

required to design, build, and operate a golf entertainment center, but again Topgolf

stated no decision had been made.

      35.    Thus, even as Topgolf’s executives were saying that Protracer would be

kept as a separate entity, which turned out to be false, it was refusing to offer

extensions beyond the initial 5-year term for the Protracer-SureShot agreement.

When asked about its press release announcing the Protracer acquisition, Topgolf

stated that it did not want to promote alternatives or competitors to the Topgolf

locations, hence its press release stating that only golf ranges (not entertainment

facilities) would be using Protracer in the future.

      36.    It was now obvious that Topgolf had no intention of allowing competition

because the very purpose of its Protracer acquisition was to squelch competition,

namely SureShot.     In short, Topgolf was unwilling to license the technology to


Plaintiff’s Original Complaint—Page 13 of 20
SureShot v. Topgolf
    Case 4:20-cv-01738 Document 1 Filed on 05/18/20 in TXSD Page 14 of 20



SureShot under terms that would allow SureShot to build its business around the

technology platform. SureShot told Topgolf that a 5-year term was insufficient to

invest millions of dollars into a business when a competitor with Topgolf’s market

power had sole and exclusive control of the technology. In doing so, Topgolf made it

clear that it would not act as a neutral supplier of the essential and unique ball-

tracking technology to golf entertainment facility competitors. Since that meeting,

the market realities have proven SureShot correct: Protracer is owned by Topgolf and

other than licenses to use Toptracer Range by ranges, largely in golf and country

clubs, the technology is not available for use by competitors in the golf entertainment

market.

      37.    Under those circumstances, SureShot’s business was economically

unfeasible. Effectively, and this has been borne out by the market realities, SureShot

would have had to invest millions and millions of dollars only to lose its ability to

continue to license the technology at the heart of its operations. SureShot folded

because of Topgolf’s anticompetitive acquisition of Protracer. Given Topgolf’s refusal

to assure SureShot access to the technology beyond the initial 5-year term (really

shorter than that because the actual opening and operating of a facility would have

more likely left 4 or fewer years on the initial term), SureShot’s financial backing

began to unravel.

      38.    Since SureShot I and the facts alleged then, Topgolf’s market dominance

has grown. Toptracer, the new name for Protracer, is solely Topgolf’s to use in its

multiple brands and golf-related activities. In other words, the statements by the


Plaintiff’s Original Complaint—Page 14 of 20
SureShot v. Topgolf
    Case 4:20-cv-01738 Document 1 Filed on 05/18/20 in TXSD Page 15 of 20



Topgolf executive that SureShot should move on and find new technology are no

longer, if they ever were, speculation. Topgolf has not shared and has no intention to

share its acquired Protracer technology with competitors who want to compete with

it at multiple locations throughout a region or the country. Thus, SureShot’s millions

of dollar invested to compete have been unfairly lost. Under the circumstances, no

purchases were made under the SureShot–Protracer agreement.

      39.    With SureShot out of the way, Topgolf will continue to dominate and

monopolize the golf entertainment centers market in the United States. Such conduct

harmed not only SureShot, but consumer choice and the overall market for golf

entertainment centers.

                            VI.    RELEVANT MARKET

      40.    The relevant product/service market in which the restraint and other

anticompetitive conduct of Defendant has had and will continue to have significant

effects and cause antitrust injury is the market for golf entertainment centers

involving technology that tracks balls and provide other information to customers in

an entertainment venue. The relevant geographic market is the United States.

                            VII.    ANTITRUST INJURY

      41.    Topgolf’s predatory behavior has been effective. SureShot closed its

operations not long after Topgolf’s anticompetitive acquisition of Protracer. Protracer

is a platform technology provider, and SureShot built its business model on that

basis. By acquiring Protracer, Topgolf purposefully froze out competition and

furthered its monopolization of the market area. After investing so much in the


Plaintiff’s Original Complaint—Page 15 of 20
SureShot v. Topgolf
     Case 4:20-cv-01738 Document 1 Filed on 05/18/20 in TXSD Page 16 of 20



Protracer technology format for its locations, SureShot did not have the financial

resources as a start-up to then develop its own technology or to work with another

supplier over time to develop a new technology platform. SureShot’s closing results

in harm to consumers, markets, and SureShot itself.

      42.     The antitrust laws do not require a harmed competitor to continue to

suffer great financial harm after the anticompetitive acts have been completed.

      43.     Topgolf’s conduct deprives SureShot of a competitive opportunity to

enter the interactive virtual golf market, violating the antitrust laws. This conduct

also constitutes actual and/or attempted monopolization, in that it has used its

dominant market power to unfairly keep and expand its monopoly in the market. By

eliminating SureShot, as well as other competitors who may have relied on Protracer,

as a competitor, Topgolf will continue to strengthen its monopoly in the United States

and internationally. It will also deprive consumers of choice; a choice that would have

offered a different experience at lower costs.

      44.     SureShot has suffered injury, including the loss of its business and

property.

                         VIII.    VIOLATIONS ALLEGED

A.     Foreclosure and unfair competition by a monopolist.

      45.     SureShot realleges the material fact allegations in the preceding

paragraphs.

      46.     Defendant possesses dominant market power and monopolies in the

market for golf entertainment facilities in the United States. It has used its power to


Plaintiff’s Original Complaint—Page 16 of 20
SureShot v. Topgolf
    Case 4:20-cv-01738 Document 1 Filed on 05/18/20 in TXSD Page 17 of 20



purchase and control Protracer, thereby unfairly denying SureShot access to long-

term, continued licensing of Protracer technology and purchasing of Protracer

equipment. By its acts, practices, and conduct, Defendant has insulated itself from

and improperly foreclosed competition with SureShot and others for customers in the

United States.

      47.    By its acts, practices, and conduct, Defendant has pursued a course of

conduct that amounts to monopolization or unlawful exercise of dominant market and

monopoly power in violation of the antitrust laws.

      48.    Defendant’s conduct has significant anticompetitive effects and no pro-

competitive benefits. The public has been deprived of the freedom to choose where

and how to enjoy a golf entertainment experience and of the likely pricing choices

that would naturally result from competition.

      49.    As a direct and proximate result of Defendant’s unlawful conduct,

SureShot suffered injury in its business and property, including by being foreclosed

from competitive long-term access to technology necessary to compete in the industry,

which caused SureShot to close its business. These are injuries to the competitive

process and are the type that the antitrust laws are intended to prohibit under the

following statutes:

             a. Count 1—Section 1 of the Sherman Act, 15 U.S.C. § 1;

             b. Count 2—Section 2 of the Sherman Act, 15 U.S.C. § 2; and

             c. Count 3—Section 7 of the Clayton Act, 15 U.S.C. § 18.




Plaintiff’s Original Complaint—Page 17 of 20
SureShot v. Topgolf
     Case 4:20-cv-01738 Document 1 Filed on 05/18/20 in TXSD Page 18 of 20



B.    Attempt to monopolize—Count 4.

      50.     SureShot realleges the material fact allegations in the preceding

paragraphs.

      51.     Through its anticompetitive conduct, Defendant did and does intend to

secure dominant market power and monopolies in the markets for golf entertainment

centers in the United States. As evidenced by its market shares, abuse of market

power, ability to exclude or foreclose competition, control access to essential

technology, and the high barriers of entry into the relevant markets, Defendant’s

anticompetitive practices have had a direct adverse effect on competition. SureShot’s

closing is one such example.

      52.     Defendant’s conduct constitutes attempted monopolization in violation

of the antitrust laws. This unlawful conduct has been willful and flagrant.

      53.     As a direct and proximate result of Defendant’s unlawful conduct,

SureShot was forced to close its business, thereby suffering injury in its business and

property. These are injuries to the competitive process and are the type that the

antitrust laws are intended to prohibit.

                        IX.    ATTORNEYS’ FEES & COSTS

      54.     Plaintiff SureShot is entitled to an award of attorneys’ fees and costs

under Section 4 of the Clayton Act, 15 U.S.C. § 15 and other statutory provisions.




Plaintiff’s Original Complaint—Page 18 of 20
SureShot v. Topgolf
     Case 4:20-cv-01738 Document 1 Filed on 05/18/20 in TXSD Page 19 of 20



                                X.     JURY REQUEST

       55.    Pursuant to the U.S. Const. amend. 7, Federal Rule of Civil Procedure

38, and Local Rule 38.1, Plaintiff SureShot hereby demands a trial by jury on all

issues of fact.

                                     XI.   PRAYER

       Plaintiff SureShot respectfully prays for the following relief:

       a.     That the acts alleged above by Defendant Topgolf be adjudged violations
              of Sections 1 and 2 of the Sherman Act and Section 7 of the Clayton Act,
              15 U.S.C. §§ 1, 2, and 18.

       b.     That judgment be entered for Plaintiff SureShot against Defendant for
              three times the amount of actual damages sustained;

       c.     That Plaintiff SureShot recover from Defendant Topgolf all costs of
              Court and attorneys’ fees;

       d.     That Plaintiff SureShot be awarded pre- and post-judgment interest at
              the highest legal rate; and

       e.     That Plaintiff SureShot receives such other relief as the Court may deem
              just and proper under law or equity.

Dated: May 18, 2020




Plaintiff’s Original Complaint—Page 19 of 20
SureShot v. Topgolf
    Case 4:20-cv-01738 Document 1 Filed on 05/18/20 in TXSD Page 20 of 20



                                         Respectfully Submitted,

                                         TAHERZADEH, PC


                                         /s/ Mo Taherzadeh

                                         MO TAHERZADEH
                                         mo@taherzadehlaw.com
                                         Texas Bar No. 24028022
                                         Federal Bar No. 29596
                                         550 Post Oak Blvd, Suite 580
                                         Houston, Texas 77027
                                         Telephone: (713) 360-6055
                                         Facsimile: (713) 626-7113

                                         ATTORNEYS FOR PLAINTIFF
                                         SURESHOT GOLF VENTURES, INC.




Plaintiff’s Original Complaint—Page 20 of 20
SureShot v. Topgolf
